Case 4:19-cv-00228-TWP-DML Document 26 Filed 02/12/21 Page 1 of 2 PageID #: 1937




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  NEW ALBANY DIVISION

  BRANDY K. D.,                             )
                                            )
                             Plaintiff,     )
                                            )
                          v.                )               No. 4:19-cv-00228-TWP-DML
                                            )
  ANDREW M. SAUL Commissioner of the Social )
  Security Administration,                  )
                                            )
                             Defendant.     )

                  ORDER ADOPTING REPORT AND RECOMMENDATION

         The Magistrate Judge submitted her Report and Recommendation on Plaintiff’s Complaint

  for Judicial Review. The parties were afforded due opportunity pursuant to statute and the rules

  of this Court to file objections; none were filed. The Court, having considered the Magistrate

  Judge’s Report and Recommendation, hereby adopts the Magistrate Judge’s Report and

  Recommendation.



         IT IS SO ORDERED.

         Date:    2/12/2021




  Distribution:

  Brian J. Alesia
  OFFICE OF REGIONAL CHIEF COUNSEL FOR SOCIAL SECURITY
  brian.alesia@ssa.gov

  William Joseph Jenner
  JENNER & PATTISON
  jjenner@wjennerlaw.net
Case 4:19-cv-00228-TWP-DML Document 26 Filed 02/12/21 Page 2 of 2 PageID #: 1938




  Julian Clifford Wierenga
  UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
  julian.wierenga@usdoj.gov
